3?-, 332' 01

MR. CULBY RUSS THURMAN #1806079
DALHART UNIT

11950 FM 998
DALHART, TEXAS 79022

TU: MR. TIMUTHY D. YEATS, DISTRIET JUDEE
11BTH JUDICIAL DISTRIET

PUST UFFICE BDX 525 DATED: MARCH 09,2014
515 3PR1NE, TEXAS 79721

RE: EX PARTE: EULBY RUSS THURMAN, BAUSE NUMBER: 12720-(A):

Dear Mr. Yeats.
Greetings. Enclosed, are the original; Colby Rosa Thurman,

Affidavit dated for March 09,2015 and the Appendix-.A. through-.E.

The affidavit of Eolby Ross Thurman, clearly prove with these
Appendix-.A. through-.E. the inadequate notice for mandatory super-
vision early release.

If, you need me to be sworn under oath or testify under oath,

a motion for warrant from the bench needs to be granted by you, sir.

Respeotfully submitted,

  

M?
je€yav Ross THuRMAN #1806079

EGE\VED !N

COURTOFCHM\NAL APPEALS
MAR 1 9 2015

Ah@£ Ac€)§‘ia,@lerk

E.C.Files;
Homard County Texas, District (Honorable Judge) Mr. Timothy D. Yeats

IN THE sTATE oF TEXAS §

EUUNTY DF HARTLEV § URIT NUMEER: 12720-(A):
§

AFFIDAVIT:
BE IT AEKNUMLEDEED, that I, EULBV RUSS THURMAN, the undersigned

affiant, being of legal age, of sound mind, and able to make this

affidavit, do hereby say,under oath the followngs;

1),Un July 25,2014 l sent a notification-letter to the Dalhart Unit;
Parole Panel; Mr. 5crivner.5ee;(Appendix-.D.:Notify-letter).

2),Mr. Scrivner, did not notify me of the mandatory supervision

review. See;(Appendix-.C.:Executed date; August 50,201#).

3),Because Mr. 5crivner, failure to notify me, of the mandatory
supervision review, it deprived me from presenting my Judgment of
conviction sheet'(s), inorder to prove that my case is not Aggra-
vated. See;(Appendix-.A. and .B.:Judgment of conviction sheet'(s),

filed on Uctober 14,2009 and August 17,2012).

A),Mr. Scrivner, knowingly and intenionally did then and there,
deprive me of the lack of notice for mandatory supervision review,
when my actual flat, work, and good-time was way over my five year
sentence. 5ee; (Appendix-.E.:Texas Department of Eriminal Justice;

Eredits/Percentage sheet, filed on June 18,201&).

5),Mr. Scrivner, failure to notify me, of the mandatory supervision
review, clerly prove that, theres no-evidence of my signature upon

any granted or denied;"decision dates."

 

DEELARATIUN:

I, declare under the Penalty of Perjury that, the said above fore-
going, is true and correct to the best of my knowledge, as this affi-
davit is freely made, presented to; V.T.C.A. CVI, PRUC, REM, EUDE,

§§ 132.003, and 132.001.

Executed date; March 09,2015 ;{Aé?/» f;/ m
Affian , {Z/ 3¢4 l LWMMZ`

anviEoss THURMAN#1506079

 

DALH
11950 FM 993
DALHART, TEXAS 79022

Page 1 Uf 1,

MRIT NUMBER: 12720-(A):

EX PARTE § IN THE 118TH DISTRIET CUURT
EULBV RUSS THURMAN, § DF THE
§ HDUARD CUUNTV, TEXAS

APPLIEANTS APPENDIX'B IN SUPPURT:

 

TU THE HDNURABLE UF SAID HABEAS CUURTS:

Now Comes, EULBV RUSS THURMAN, Applicant, and file this his
Appendix .A. through .E. in the said above style and number cause, and

will present the followings;

TABLE UF EUNTENTS:

 

TITLES: APPENDIXS:

JUDEMENT UF CUNVICTIUN BY EUURT-UAIVER
UF JURY TRIAL FILED:UCTDBER 14,2009 ..................... APPENDIX-.A.

JUDGMENT REVUKINE EDMMUNITY
SUPERVISIUN FILED: AUBUST 17, 2012 ........................ APPENDIX .B.

EULBV RUSS THURMAN-AFFIDAVIT
IN SUPPURT ...... _ ......................... _ ................ APPENDIX-.E

MANDATDRY SUPERVISIDN REQUEST-LETTER TU
DALHART UNIT:BUARD UF PARDUNS AND PARULES ................ APPENDIX .D.

TEXAS DEPARTMENT UF ERIMINAL JUSTICE: TIME
CREDITS/PERCENTAEE SHEET ................................. APPENDIX~. E.

Respectfully submitted,

   

Mr, y Ross Thurman#1BUEU79

DALHART UNIT
11950 FM 998
DALHART, TEXAS 79022

+_+(APPENDIXS IN suPPURT)* (i)

 

 

 

 

 

AF’PENDIX-.A.

JUDGEMENT nF BquICTIUN BY cuuRT mAIvER
nF JuRv TRIAL FILED; ucTnBER 1#,2009

 

 

 

 

/-`_ _ /\
C._.,E No. 12720 CoUN'r SIN\,..E
INCIDENT NO./TRN! 912 860 8763 A'OOl

 

l 'I‘HE STATE oF TExAs § IN THE 118TH DIsTmc"r
v. § Colm'r
COLBY ROSS THURMAN § HOWARD COUNTY, TEXAS
STATEID No.: TX06369552 §

 

JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL

 

 

Judge Pmiding= HON. ROBERT H. MooRE, 111 §§;';‘§§’gme”‘ oc'roBER 1¢72009
Atwmey ar see RoBIN D. oaa §;*;;‘§?nf‘§’ RICK HAMBY

 

Oifgnsg fog wmgh Dgggg§n§ ConviQdi

 

POSSESSION OF CONTROLLED SUBSTANCE

 

 

 

 

I e 1 Sgtu§g fgr Qgengi
INDICTMENT 481.115 (c) Health and Safety Code
July 30, 2009 .
D_ez:§_o£§£;e_aae _?ilcato_Olea§e_= L__ss__aad_ly_l/Ys_a.no_indin on D n=
3RD DEGREE FELONY GUILTY N/A
Tegs of Pleg §a;ggg' 1
FIVE (5) YEARS INSTITUTIONAL DIVISION 'TDCJ/ PROBATED FOR FIVE (5) YEARS + $500.00 FINE
Plea to 1°‘ Enhancement Plea to 2mi Enhancement/Habitual
Pa§§§ph! N/A » Paragraphf 4 N/A
Findings on 1'* Enhancement Findings on 2nd
Parag'raphl N/A Enhancement/Habitual Paragraphi N/A

 

Date Sentenoe Imposed! OCTOBER& 2009 Date Sentence to Commence! OCTOBER d 2009

 

P ishm nt and Pl ce
of“§°n§n§mem: a FIVE (5) YEARS INSTITUTIQNAL DIVISION, TDCJ
'rms sEN'rENcE saALL mm CONCURRENTLY.

g sEN'rENcE oF coNFINmmN'r sUsPENnEn. nEFENDAN'r PLAcEn on comuuNrrY sUPEvasloN FoR FIVE (5) YEARS.
Enu_! Q_o_ug_®_sl;§ __R_esg'§u;ignf Restig_ti_`gn ng_gble to! 1
$ 500.00 NOT PROBATED $ 300.00 $ N/A EI vIC'rIM (see below) 121 AGENcY/AGENT (see below)
Sex Od'ender Registration Requirements do not apply to the DsfendaaL TEX. CODE CRIM. PROC. chapter 62

 

   

The age of the victim t the time of the offense was N/A .

  

~ .' ~_n c .e ina .. .;~. \Tl(` 1,.‘ ` _¢
From to Foom to From to
Time
From to From to From to
Creditedl

           

. '.5.1 45 .,5`,\"3.'_|. .'._.
N/A DAYS NOTES¢ N/A

All pertinentin£ormation. nameoandoesumeotsindicahdabove anincorpontedintotbelanguageohhsjudgmont belowbytefexenos.

This cause was called for trial in Howard County, Texas. 'l`he State appeared by her District Attorney.

' of l e

® Defendant appeared in person with Counsel. ‘
m Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.

Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea indicated above.
The Court then admonished Defendant as required by law. It appeared to the Court that Defendant was mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the odense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.

 

AF'PENDIX- .Z-\.
coLBYaossTHuRMAN-lzvzo Jua¢m¢nc Pagexof 2 _-__-_-

 

/`. /\
The Court FINDS Defendant comn .ed the above offense and ORDERS, ADJUDL .:' AND DECREES that Defendant is

GUILTY of the above off`ense. The Court FIan the Presentence Investigation, if so ordered, was done according to the applicable

provisions of Tnx. CoI)E CRIM. Paoc. art. 42. 12 § 9.

The Court OR.DERS`Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.

Punia t ` le one
E Con£nement in State Jail or Institutional Division. The Court OR.DERS the authorized agent of the State of Texas or the Sheri&` of
this Co\mty to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court ORDERS Defenth
to be oon£ned for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the custody of the SheriE
of this county until the SheriB` can obey the directions of this sentence. The Court ORDEBS that upon release from coninement,
Defendant proceed immediately to the HOWARD COUNTY DISTRICT CLERK'S OFFICE. Once there, the Court ORDERS Defendant
to pay, or make arrangements to pay, any remaining unpaid fmes, court costs, and restitution as ordered by the Court above.
[:] County Jail_Con£nement / Con£nement in Lieu of Payment. The Court OR.DERS Defendant immediately committed to the

custody of the Sheriff of County, Texas on the date the sentence is to commence. Defendant shall be confined in the
County Jail for the period indicated above. The Court ORDERS that upon release from confinement Defendant shall proceed
immediately to the . Once there, the Court OR.DERs Defendant to pay, or make arrangements to pay, any remaining unpaid

Hnes, court costs, and restitution as ordered by the Court above.
m Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed

immediately to the OEce of the Cou.nty District Clerk. Cnce tbere, the Court ORDERS Defendant to pay or make arrangements
to pay all fines and court costs as ordered by the Court in this cause.
E_WLW§!§MQ_!M_(MQM
l:l The Court ORDERS Defendant’s sentence EXECUI'ED.
g The Court ORDERS Defendant’s sentence of confinement 8USPENDED. The Court ORDERS Defendant placed on community

supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions,of
community supervision The order setting forth the terms and conditions of community supervision is incorporated into this

judgment by reference.
The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated

urth rm thefollo ` s e' in ` orordersa 3

Signed and entered on Hday of October, 2009 ;w . W'
X o’€ /
E III

ROBE T H. M

JUDGE PRESIDING

 

 

stem man 50
GB"II§

 

Ri§' t Th bprint

 

 

 

 

 

&PPENDIX-.s.

COLBY ROSS 'I'HIJ'RMAN~12720 Judgmen¢ page 2 of 2

 

 

 

 

 

APENDIX~.B.

JUDGEMENT REVUKING EUMMUNITY
SUPERVISIUN FILED; AUGUST 17, 2012

 

` f -`4_ L)sc No. 12720 _ Cou~rslm.)l.r~:
\_ €.;;c:rrs.'_§.v.n_w!\ae_in .'L`.|_J_(;'l.iumt;r incarceration sounds in_ch_ronolorrio_ll_¢_)..r

12 hug 20 inli l: Zl Right Thumbprint

CcL ‘L.‘i ii£/\_RTON
UlSiRl-Ci ti i.'.r; iO\~‘iARD COUNTY

 

By?

 

 

 

 

BY l`iEPUTY

APPEND;_)_(_-.B.

(`-l)ltlZY ROSS 'l`lll»`l(:\l./\N W |2720 ¢ludgment Revoking (`nuin\\\nity S\i|iervi.~_inil Page 2 nfl

 

 

 

 

APPENDIX-.C.

EDLBY RUSS THURMAN-AFFIDAVIT
IN SUPPURT

 

 

IN THE sTATE uF TEXAS §

EDUNTV UF HARTLEV § URIT NUMBER: l2720-(A):
§

AFFIDAVIT:

BE IT AEKNDMLEDBED, that I, COLBY RDSS THURMAN, the under signed
affiant, being of legal age, of sound mind, and able to make this

affidavit, do hereby eay, under oath the followinge;

A),I am presently incarcerated in the Texas Department of Criminal
Juetice Inetitution Davision (TDC) at; Dalhart Unit, of Hartley

County, Texas.

E),I declare that, l have requeted to the Dalhart Unit Board of
Pardons and Parolee, my mandatory eupervieion. But was ignored

with out a proper legal reason‘a.

C),I declare that, the time-percentage-eheet, ia more then fifty

percent, equal towarde:myltctal five;yeare?aentence.

D), I mae convicted For; Poseeesion of Eontrolled Subetance, with

out a finding of a deadly meapon.

DECLARATIDN:

I, Declare under the Pehalty of Perjury, that the foregoing
eaid above, is true end correct to the best of my knowledge, as
this affidavit is freely made presented to; V.T.E.A. CVI, PRUC,
REM, BUDE §§ 132.001, and 152.005.

Executed date;§q%§§i §©: 201#

Affiant;
MR,EDLBV `55 THuRMAN
TDC No#1 6079
DALHART uNIT
11950 FM 995
DALHART, TEXAS 79011

     

*(APPLIEANT:CULBV RDSS THURMAN-AFFIAVIT)*
PAGE 1 Df 1, APPENDIX-.C.

 

MANDATURY SUPERVIBIUN REQUEST-LETTER TU
BUARD UF PARDUNS AND PARULES

DALHART UNIT:

APPENDIX-.D.

 

 

 

 

 

_‘ ,._.-..`..r

 

 

TU:'PARULE PANEL UNIT ASSIGNMENT:DALHART FRUM: CULBV RDSS THURMAN
ATTN. MR. SERIVNER #1606079 DALHART UNIT C-ZQ7#B

RE; TEAXS GUVERNMENT cone SEETIUN 509.147(A> Deted; guly 25, 291@
RELEASE Tu MANDATDRV SuPERuIsIoN:

DEAR MR. SCRIVNER,

I CDLEY RDSS THURMAN UDULD LIKE TD PLEASE HAVE MY MANDATDRV
SUPERVISIUN ELIGIBILITY DATE TU BE REEALCULATED UITHBUT THE EFFECT
DF (NU AFFIRMATIVE FINDINE REBAURDING USE DF A DEADLY UEAPUN.) I
UAS INDICTED FUR PUSSESSIUN UF CUNTRULED SUBSTANEE, SEE JUDGMENT UF
CUNVIETIUN BV EUURT-MAIVER DF JURY TRIAL APPENDIX-A; CAUSE NU.1272b
ALSU SEE JUDGMENT REVUKING EDMMUNITY SUPERVISIUN APPENDIX-B; EAUSE
NU.12720

UN UBTUEER 1#, ZUUS,I»VDLUNTARV`ABREED TU PLEA-GUILTV TU A (NUN-
ABBRAVATED PDSEESSIUN DF CDNTULLED SUBSTANEE) THE HOWARD COUNTY:UF
TEXAS 118TH DISTRICT CUURT, JUSTICE MR. RDEERT H. MUURE,III,(AGREED
TD MAKE NU AFFIRMATIVE FINDING REEAURDING THE USE DF A DEADLY UEAPUN)

DN AUGUST 17, 2012, I VDLUNTARY PLED TRUE TU A (REVUKATIDN DF
CUMMUNTY SUPERVISIUN) THE HUUARD COUNTY OF TEXAS 11QTH DISTRICT
EDURT, JUSTICE MR.`TIMUTHY D; VEATS, (AGREED TU MAKING NU AFFIRMATIVE
FINDINE REGAURDING THE USE UF A_DEADLV MEAPUN)

SEE APPENDIX-A: JUDEMENT DF CUNVIETIDN BV EUURT-NAIVER UF JURY
TRIAL FILED UN , UETUBER 14 2009 ......
SEE APPENDlX-B: JUDBMENT REVUKING BUMMUNITY SUPERVISIUN FILED:

AUEUST 17, 2012 .....

THE SAID ABUVE STATUTE AT ISSUE IN THIS EASE PRUVIDES THAT A
PRISDNER SHALL EE RELEASED TU MANDATURY SUPERVISIUN; UHEN HIS AETUAL
TIME SERVED AND AEERUED GDDD CDNDUCT TIME ADD UP TU HIS TDTAL
SENTENEE. THE PRISUNER: COLBY RUSS THURMAN HAS MDRE THAN 60%.4~
DDNE. SEE APPENDIX-E: TEXAS DEPARTMENT DF CRIMINAL JUSTIEE: TIME

CREDITS/PEREENTAEE SHEET....

UNLIKE PARULE UHICH REQUIRES THAT THE BDARD VDTE IN FAVDR UF RE-
LEABE. THE MANDATDRV STATUTE REQUIRES THAT THE UFFENDER BE RELEASED
ABSENT BDARD AETIDN TU THE CDNTRARY; AND UILL CREATE A LIBERTY INTEREST.

THE PRISUNERZ BUEBY*ROSS THURMAN REQUESTS THAT HE EE RELEASED TU
MANDATURY SUPERVISIUN UITH CUNDITIUNS ANDBE REVIEMED IN 3U-DAY5.

c;C.FILE: PLEASE RETURN RESPEDTFULLY SUBMITTED
PARULE PANEL UNIT ASSIGNMENT: TDCJ ND.1BUEU79
DALHART UNIT, MR.SCRIVNER ~ DATE:

1195 FM 998
DALHART, TEXAS 79022

 

DALH»FT uNiT 11950 FM 993
DAL ART TExAs 79022

page 1 of 1’ APPENDIX- D

 

 

 

TEXAS DEPARTMENT UF ERIMINAL JUSTICE:
CREDITS/PEREENTAGE SHEET

 

APPENDIX-.E.

TIME

 

 

 
    

'h& L;H

 

         
         

 

.E

APPENDIX-

Page 1 of 1